Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, and 3-21 are presented for examination.
Claims 1, 4 and 13 are amended. 
Claim 2 is canceled.
Claim 21 is new.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8, filed July 15, 2021, with respect to claims 1, and 3-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, and 3-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 3-21  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 11, and 18 … receiving a request, from a user, including a candidate mobility device, associated with a mobility device to assist mobility of the user, and at least one logistical factor, wherein logistical factors include timing, an origin, and a destination; selecting a companion vehicle from a vehicle fleet having a plurality of vehicles based on the candidate mobility device of the request; scheduling the mobility device and the companion vehicle for the user based on the at least one logistical factor, wherein the companion vehicle is to provide the user transportation on at least a portion of a route between the origin and the destination; and generating data based on providing the user transportation including one or more of request data associated with the request, … mobility device data associated with the mobility device, and companion vehicle data associated with the companion vehicle … and in combination with other limitations recited as specified in claims 1, 11, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Perry (US Pub. No.: 2017/0228684) discloses computer-implemented systems and methods generate dynamic and interactive user interfaces. A computerized system includes a user interface and at least one processor configured to receive data related to at least a first request of a department, receive data related to positioning of a plurality of employees of the department, and data indicative of equipment in the possession of the plurality of employees, generate an assignment for at least one employee based on the received data, provide for display at the at least one user interface, an interactive graphical user interface indicative of the assignment to the at least one employee, the graphical user interface including elements for indicating a status of the assignment. The at least one processor monitors whether the assignment has been accepted, and determines whether the assignment has been completed, based in part on interaction with the graphical user interface. 
Tanaka (US Pub. No.: 2019/0086223) discloses a mobile device 20 transmits, to an information processing device 50, a route search request including search conditions which contain a destination, destination arrival time, and moving purpose designated by a user. On the basis of the route search request, the information processing device 50 searches for a moving route to the destination in accordance with the destination arrival time, together with stop-by place candidates corresponding to the moving purpose, and transmits a search result to the mobile device 20. The mobile device 20 presents the searched moving route to the user. Moreover, in response to selection of a stop-by place by the user, the moving route, an estimated arrival time to the destination, and the stop-by place candidates are dynamically changed. A moving plan which includes information regarding available stop-by places can be provided from a mobile device of a vehicle. 
Moore (US Pub. No.: 2015/0228465) discloses systems and methods for electronically scheduling wheelchair components are provided. One embodiment of a method includes identifying a personal wheelchair component and determining a location for an event of a passenger of the personal wheelchair component. Some embodiments are configured for scheduling a rental wheelchair component for compatibly pairing with the personal wheelchair component for at least one section of the event. Similarly, in some embodiments when the rental wheelchair component paired with the personal wheelchair component, a wheelchair setting is communicated for implementation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469